Title: To George Washington from Thomas Jefferson, 8 August 1790
From: Jefferson, Thomas
To: Washington, George

 

[New York] Aug. 8. 1790.

Th. Jefferson has the honor to inclose to the President the following papers.
1. the secret letter & paper of Aug. 2. for mister Carmichael.
2. the secret letter for the Chevalr de Pinto.
3. a letter for mister Joshua Johnson. on supposition that, delivering them himself to Colo. Humphreys, he might wish to comment to him on their contents, and particularly as to the 1st to qualify such of the considerations as he may think need qualification, and to enlarge such as are too restrained. he will observe two or three small differences between the considerations of Aug. 2. now inclosed, & the first copy left with the President which are submitted to him.
The letter of Aug. 7. to mister Carmichael & the cyphers, are all that will remain of the dispatches necessary for Colo. Humphreys for London, Lisbon, & Madrid, as Th. J. supposes.
Will the President be pleased to consider, at his leisure, how far it might be safe and useful to communicate the letter & considerations of Aug. 2. to mister Short, or the M. de la Fayette?
